Citation Nr: 0640235	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  02-08 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher rating for a service-connected 
left knee disability, rated 10 percent disabling prior to 
January 4, 1999; 30 percent from January 4, 1999, to November 
1, 2005; and 40 percent disabling thereafter.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left great toe fracture.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
deviated nasal septum.

5.  Entitlement to an effective date earlier than April 23, 
1992, for entitlement to service connection for a left knee 
disorder. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  By a 
September 1999 rating decision, the RO established service 
connection for a left knee disorder, evaluated as 10 percent 
disabling effective September 30, 1992.  

In March 2004, the Board remanded these matters to the RO for 
further action.  

With respect to the initial rating for the left knee 
disorder, in a February 2006 rating decision, the RO granted 
the veteran's claim for an earlier effective date for service 
connection for a left knee disorder from April 23, 1992, the 
date of the veteran's claim to reopen.  In addition, the RO 
assigned staged ratings for the left knee disorder as 
follows:  a 10 percent rating from April 23, 1992 (the date 
of the veteran's claim); a temporary total rating due to left 
knee surgery from September 10, 1992, to November 1, 1992; a 
10 percent rating from November 1, 1992, to January 4, 1999; 
a 30 percent rating from January 4, 1999, to November 1, 
2005; and a 40 percent rating thereafter.  Therefore, the 
Board will address these staged initial ratings on appeal. 

The Board also remanded the issues of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a low back disorder, 
residuals of a left great toe fracture, and a deviated nasal 
septum, so that the RO could issue a statement of the case 
with respect to these issues.  The RO did so in April 2006, 
and the veteran filed a timely substantive appeal later that 
month.    Therefore, these issues are in appellate status 
before the Board.

The Board also remanded the issue of entitlement to an 
effective date for entitlement to service connection for a 
left knee disorder, for the RO to issue a statement of the 
case.  

The Board also remanded the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a right knee disorder based on new 
and material evidence, in order for the RO to issue a 
statement of the case.  The Board notes that in the February 
2006 rating decision the RO reopened and granted the issue of 
service connection for a right knee disorder.  Therefore, it 
is moot.

As an additional matter, the Board had noted in the March 
2004 remand that by an August 2001 statement, the veteran's 
representative asserted that he wanted to initiate claims of 
service connection for a liver condition, a kidney condition, 
and Type II diabetes as a result of exposure to Agent Orange.  
Subsequent to the Board's March 2004 remand, it does not 
appear that the RO has adjudicated these claims.  Therefore, 
they are referred to the RO for appropriate action.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a low back disorder, residuals of a left great 
toe fracture, and a deviated nasal septum; and for an 
effective date for entitlement to service connection for a 
left knee disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Degenerative joint disease of the left knee is manifested 
by arthritis with range of motion from 5 to 110 degrees from 
April 23, 1992, to February 3, 1994.

3.  Degenerative joint disease of the left knee is manifested 
by arthritis with range of motion from 15 to 95 degrees from 
February 3, 1994, to January 4, 1999.

4.  Degenerative joint disease of the left knee is manifested 
by arthritis with range of motion from 20 to 130 degrees from 
January 4, 1999, to November 1, 2005.

5.  Degenerative joint disease of the left knee is manifested 
by arthritis with range of motion from 30 to 125 degrees from 
November 1, 2005.

6.  Postoperative residuals of a left knee injury do not more 
nearly approximate slight recurrent subluxation or lateral 
instability at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for a 
left knee disorder, for the period from April 23, 1992, to 
February 3, 1994, have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2006).

2.  The criteria for a 20 rating for a left knee disorder, 
for the period from February 3, 1994, to January 4, 1999, 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2006).

3.  The criteria for a rating higher than 30 percent for a 
left knee disorder, for the period from January 4, 1999, to 
November 1, 2005, have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2006).

4.  The criteria for a rating higher than 40 percent for a 
left knee disorder, for the period from November 1, 2005, 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an April 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for a higher initial rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The claim 
was last readjudicated in an April 2006 supplemental 
statement of the case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, Social Security 
Administration documents, and lay statements provided by the 
veteran.  

The Board notes that the veteran's representative submitted 
additional records on the veteran's behalf in late April 
2006, after the RO had issued the April 2006 supplemental 
statement of the case addressing the claim for an initial 
rating for the veteran's service-connected left knee 
disorder.  Upon reviewing these documents, the Board finds 
that they are not relevant to the issue involving an initial 
rating for the veteran's service-connected left knee disorder 
because they do not reflect treatment for the veteran's left 
knee.  Therefore, the Board will address this issue on 
appeal.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for higher 
initial staged ratings other than those assigned by the Board 
in this decision, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; reports of VA 
examinations; VA outpatient and hospitalization records dated 
from 1992 to 2006; private medical evidence, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that his service-connected left knee 
disability is more disabling than currently evaluated.  He 
complains of increased instability, severe pain, and 
limitation of motion.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The RO has assigned 
staged ratings for the left knee disorder under Diagnostic 
Codes 5010 and 5261 as follows:  a 10 percent rating from 
April 23, 1992 (the date of the veteran's claim); a temporary 
total rating due to left knee surgery from September 10, 
1992, to November 1, 1992; a 10 percent rating from November 
1, 1992, to January 4, 1999; a 30 percent rating from January 
4, 1999, to November 1, 2005; and a 40 percent rating 
thereafter.

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Further, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under the criteria pertaining to 
degenerative arthritis, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2006).

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2006).

Factual Background

The record contains VA outpatient treatment records from 1992 
to 1993.  According to these records, the veteran underwent 
left knee surgery in September 1992.  According to a 
September 1992 VA discharge report, the veteran was diagnosed 
with degenerative arthritis of the left knee with medial 
femoral condyle chondromaclacia of medial joint space and 
patella medial meniscus tear.  

In October 1992, the veteran had positive effusion of the 
left knee, with extension to 5 degrees and flexion to 110 
degrees.

According to a December 1992 VA outpatient treatment record, 
the veteran was status post arthroscopy for degenerative tear 
of the medial meniscus.  The veteran's left knee was debrided 
to a smooth stable edge.  He ambulated without an assistive 
device.  He had passive extension to 5 degrees and flexion to 
110 degrees, and active flexion to 100 degrees.  In a 
February 1993 outpatient treatment record, the veteran's left 
knee had extension to zero degrees and flexion to 110.  The 
veteran continued to complain of pain although he continued 
to do carpentry work.  The VA examiner advised that the 
veteran use ice, do straight leg raises, and do isometric 
exercises at home.

In a February 3, 1994, private medical opinion, Stanley E. 
Anis, M.D., reported that he had examined the veteran's left 
knee.  Dr. Anis reported that the veteran was 15 degrees 
short of full extension in the left knee.  The veteran had 
good mediolateral and anterior/posterior stability, however, 
he did not have the varus position in his knee.  He had 
crepitus with any motion behind his patella.  His range of 
motion goes to approximately to 95 degrees of flexion.  An x-
ray study of the left knee showed the varus position.  The 
medial compartment showed marked narrowing on the left as 
compared to the right.  There was hyaline cartilage wear.  
The patellofemoral joint showed peripheral osteophytes 
although the patella appears to track in the midline.  There 
was definite patellofemoral arthritis.  Dr. Anis opined that 
the veteran had patellofemoral and medial compartment 
arthritis.  At the time of examination, the veteran had 
significant patellofemoral and medial compartment arthritis 
of the left knee.  He could consider a high tibial osteotomy, 
but this would not do anything to really decrease his 
patellofemoral symptoms.  The doctor felt that he could 
continue on conservative measures, however, in the future, he 
may likely need a total knee replacement.  

In March 1994, the veteran testified before a hearing officer 
at the RO regarding his claim for entitlement to service 
connection for a left knee disorder.  During his testimony, 
he described the problems he experienced with his left knee 
disorder.

According to an August 1997 VA examination report, the 
veteran complained of left knee pain.  The examiner did not 
physically examine the veteran's left knee, but, 
nevertheless, diagnosed the veteran with an injury to the 
left knee.

In September 1997, the Social Security Administration granted 
the veteran's claim for disability benefits due to severe 
back, left knee and neck pain, diabetes mellitus, 
hypertension, and a bipolar affective disorder. 

In May 1998, Lewis M. Zemsky, M.D., noted in a medical report 
that the veteran complained of left knee pain.  The veteran 
reported the development of a varus deformity of the left 
knee over the past few years.  He described difficulty with 
damp weather, extensive activities and climbing up steps.  
The left knee had given way and he has had periodic swelling.  
Physical examination of the left knee revealed an obvious 
varus deformity with well-healed, arthroscopic stab wound 
scars.  Dr. Zemsky described medial joint-line tenderness.  
The veteran had pain on patellar grating.  The doctor 
described questionable McMurray's and Apply's sign for a 
meniscal injury but he had no gross ligamentous laxity.  An 
x-ray study of the left knee showed advanced degenerative 
changes of the knee, especially in the medial compartment of 
the knee and in the patellofemoral joint.  Dr. Zemsky 
summarized that the veteran had degenerative changes in the 
left knee with a varus deformity.  

In January 1999, VA examined the veteran's left knee.  On 
examination, the veteran noted tenderness to palpation over 
the left knee at the lateral joint line.  There was no 
evidence of muscle atrophy of the left thigh or left knee, 
swelling, warmth or color change.  Left knee extension was to 
-20 degrees and flexion to 130 degrees.  Crepitus was present 
in the left knee, but McMurray's sign, anterior drawer sign 
and Lachman's signs were negative bilaterally.  An x-ray 
study of the left knee in February 1995 was reported to show 
severe patellofemoral narrowing with spur formation along the 
posterior aspect of the patella as well as large spurs of the 
tibial spine.  An x-ray of the left knee in April 1992 was 
reported negative. 

According to a September 2000 VA x-ray report, the veteran 
had moderately advanced osteoarthritis about the left knee 
joint.

In June 2001, Dr. Zemsky reported that the veteran had a left 
knee disorder.  The doctor did not physically examine the 
veteran's left knee.

VA examined the veteran's left knee again in April 2002.  The 
physical examination revealed some significant varus 
deformity on standing, which was to 15 degrees.  When lying 
down, it decreased to 8 degrees on the left.  The left knee 
had a 15 degree flexion deformity and was only to 85 degrees 
with crepitus.  The left knee was stable in all planes and 
there was negative effusion.  The examiner noted the VA x-ray 
study taken two years before, which showed degenerative joint 
disease.  The examiner diagnosed degenerative joint disease 
of the left knee.  

According to a November 2005 VA examination report, the 
veteran stated that the pain in his left knee was a four to 
eight out of ten.  He added that he stayed in bed 
approximately 18 hours a day to rest his knee and he could 
not walk more than three flights of stairs without needing to 
rest for the entire day.  The veteran did isometrics for 30 
minutes to one hour a day.  The veteran described left knee 
weakness, stiffness, heat, instability, fatigability and a 
lack of endurance.  He only had swelling in the left knee, 
and he denied redness or locking.  The veteran reported that 
he takes pain medication on an as needed basis.  The veteran 
reported flare-ups of the left knee, described as a ten out 
of ten.  It happens on a rainy day and was due to change in 
weather, which could last 4 1/2 months.  The veteran stated 
that rest and hot packs alleviated the pain.  During a flare-
up the veteran was immobile and could not concentrate.  The 
veteran did not use any braces, crutches, canes, or 
corrective shoes.  He added that he dislocates or subluxates 
his left knee.  He was able to pop it back in himself.

Physical examination revealed that he ambulated unassisted 
with an antalgic gait.  Left knee extension was to -30 
degrees and flexion to 125 degrees with creptiation and pain 
on motion.  He was able to do repetitive range-of-motion of 
the left knee without lost range-of-motion, gross 
incoordination, lack of endurance or fatigability.  There was 
a significant varus deformity of the left knee.  There was no 
gross instability of the left knee.  An x-ray study of the 
left knee showed advanced degenerative arthritis.  

Evaluation prior to February 3, 1994

A rating in excess of 10 percent for the left knee is not 
warranted prior to February 3, 1994.  VA outpatient treatment 
records dated during 1992 reveal that the veteran complained 
of left knee pain.  The RO assigned an original disability 
rating of 10 percent effective from April 23, 1992, for left 
knee degenerative joint disease with limited extension 
pursuant to Diagnostic Codes 5210-5261.  The veteran 
underwent left knee surgery in September 1992, and the RO 
assigned a temporary total rating from September 10, 1992, to 
November 1, 1992, and continued the 10 percent rating 
thereafter.  

The VA outpatient records show that the veteran had lost 
extension to five degrees and flexion to 110.  Extension to 
five degrees warrants a noncompensable rating under 
Diagnostic Code 5261.  Flexion to 110 degrees warrants a 
noncompensable rating under Diagnostic Code 5262.  Thus, the 
left knee range of motion shown in the medical records would 
be rated noncompensable if strictly rating under Diagnostic 
Codes 5260 and 5261.  Even considering the effects of pain on 
use of the left knee, there is no basis for more than the 
current 10 percent rating based on limitation of motion.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Another such 
opinion held that separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint.  VAOPGCPREC 9-2004.

The medical evidence shows that the left knee disability 
includes degenerative joint disease, shown on x-rays.  The 
medical evidence during this time shows that flexion is 
limited to 110 degrees and that there is no instability.  As 
there is no evidence of left knee flexion limited to 45 
degrees, and no evidence of left knee instability or 
subluxation, a separate rating for the left knee disability 
under Diagnostic Codes 5260 and/or 5257 is not warranted.  
VAOPGCPREC 9-98 and 23-97.

The weight of the evidence establishes that for the period 
prior to February 3, 1994, the veteran's left knee disorder 
resulted in no more than a 10 percent rating, with the 
exception of the total temporary rating from September 10, 
1992, to November 1, 1992.  During this period, he did not 
have any other symptoms reflective of more than a 10 percent 
rating. 

Consideration has been given to further "staged ratings" 
during this time period for the veteran's left knee disorder 
(i.e., different percentage ratings for different periods of 
time based on the facts found) since service connection 
became effective in April 1992.  Fenderson, supra.  However, 
the evidence shows that from the effective date of service 
connection to February 3, 1994, there have been no 
identifiable periods of time during which the veteran's left 
knee disorder warranted a rating greater than 10 percent, 
other than the total temporary rating from September 10, 
1992, to November 1, 1992.

Accordingly, the Board finds that during the period prior to 
February 3, 1994, the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 10 
percent for a left knee disorder.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Evaluation from February 3, 1994, to January 4, 1999

Dr. Anis reported in his February 3, 1994, medical report, 
that the veteran was 15 degrees short of full extension in 
the left knee.  This evidence supports a 20 percent rating 
under Diagnostic Code 5261.  

Dr. Anis further reported that the veteran had left knee 
flexion to approximately 95 degrees, and good mediolateral 
and anterior/posterior stability.  These findings do not 
warrant compensable ratings under either Diagnostic Code 5260 
or 5257.

The subsequent evidence of record, dated before January 4, 
1999, does not more nearly approximate the criteria for a 
rating in excess of 20 percent under Diagnostic Code 5261, or 
for a compensable rating under Diagnostic Codes 5260 or 5257.

The Board has considered the September 1997 Social Security 
Administration decision granting the veteran's claim for 
disability benefits.  Based on the Social Security 
Administration records, that decision was predicated on a 
number of non service-connected disorders unrelated to the 
veteran's service-connected left knee disorder.  

Dr. Zemsky did not provide specific range of motion 
measurements in his May 1998 medical report.  Dr. Zemsky 
described medial joint-line tenderness and pain on patellar 
grating.  The doctor did not find positive evidence of 
instability or subluxation of the left knee, finding no gross 
ligamentous laxity.  This evidence does not support a rating 
in excess of the 20 percent assigned during this period.

Therefore, the Board finds that a 20 percent rating is 
warranted for limitation of motion of the left knee from 
February 3, 1994, to January 4, 1999.  Even considering the 
effects of pain on use of the left knee, there is no basis 
for more than 20 percent rating based on limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.

Evaluation from January 4, 1999, to November 1, 2005

A rating in excess of 30 percent is not warranted during the 
period from January 4, 1999, to November 1, 2005.  According 
to the January 4, 1999, VA examination report, the evidence 
of record during this period cumulatively shows that the 
veteran had left knee extension to 20 degrees and flexion to 
130 degrees.  As noted earlier, extension to 20 degrees 
warrants a 30 percent rating.  This evidence does not more 
nearly approximate the criteria for the next higher rating 
under Diagnostic Code 5261.

A compensable rating for lost flexion requires flexion 
limited to 45 degrees under Diagnostic Code 5260.  Clearly, 
this is not shown, thus a separate compensable rating for 
limited flexion of the left knee is not warranted.  The 
examiner described crepitus in the left knee, but tests for 
instability were negative.  Therefore, a separate rating for 
instability or subluxation is not warranted under Diagnostic 
Code 5257.

The June 2001 note from Dr. Zemsky is not probative because 
he merely reported that the veteran had a left knee disorder.  
The doctor did not physically examine the veteran.

The April 2002 VA examination report does not contain 
findings of lost extension to greater than 20 degrees, lost 
flexion to less that 45 degrees, or instability or 
subluxation.

Therefore, the evidence of record from January 4, 1999, to 
November 1, 2005, does not warrant a rating in excess of 30 
percent for lost extension of the left knee.  See Diagnostic 
Code 5261.  A separate rating is not warranted for lost 
flexion because the evidence does not more nearly approximate 
the criteria for a compensable rating under Diagnostic Code 
5260.  A separate rating for instability is not warranted 
under Diagnostic Code 5257 because there is no medical 
finding that more nearly approximate slight instability 
and/or subluxation.

Even considering the effects of pain on use of the left knee, 
there is no basis for more than 30 percent rating based on 
limitation of motion from January 4, 1999, to November 1, 
2005.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.

Evaluation from November 1, 2005

A rating in excess of 40 percent is not warranted on and 
after November 1, 2005, for lost extension of the left knee.  
According to the November 1, 2005, VA examination report, the 
veteran had left knee extension to 30 degrees.  This meets 
the criteria for a 40 percent disability rating under 
Diagnostic Code 5261.  It does not more nearly approximate 
lost extension to 45 degrees, which would warrant a 50 
percent rating.  

Separate ratings are not warranted for lost flexion and 
extension.  Lost flexion does not meet the criteria for a 
compensable rating because it was measured to 125 degrees.  A 
separate rating for instability is not warranted under 
Diagnostic Code 5257 because there is no medical finding 
after November 1, 2005, that more nearly approximate slight 
instability and/or subluxation.

Even considering the effects of pain on use of the left knee, 
there is no basis for more than 40 percent rating based on 
limitation of motion from February 3, 1994, to January 4, 
1999.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 40 percent for a left knee 
disorder during the period on an after November 1, 2005.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.

Extra-schedular

Lastly, there is no showing that the veteran's left knee 
disability presents so exceptional or so unusual a disability 
picture as to warrant the assignment of higher evaluations on 
an extra-schedular basis for each of the time periods 
discussed above.  See 38 C.F.R. § 3.321.  Specifically, the 
record is devoid of evidence showing that the veteran's left 
knee disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  In this regard, despite the veteran's 
contentions that it was his left knee disability that caused 
him to leave employment, the Board notes that records from 
the Social Security Administration reflect that the veteran 
has been disabled based on a primary diagnosis of multiple 
unrelated physical disabilities in addition to his left knee 
disorder.

Moreover, it should be remembered that, generally, the 
degrees of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 38 
C.F.R. § 4.2.  The Board notes that the veteran has been 
assigned a temporary total rating due to left knee surgery 
from September 10, 1992, to November 1, 1992.  Otherwise, 
given the subsequent lack of evidence showing that the 
veteran's service-connected left knee disability has required 
frequent periods of hospitalization or has otherwise rendered 
impractical the application of the regular schedular 
standards, the Board is not required to remand this claim to 
the RO for actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial rating higher than 10 percent for a left knee 
disorder is denied for the period from April 23, 1992, to 
February 3, 1994.

An initial rating of 20 percent is granted for the period 
from February 3, 1994, to January 4, 1999, subject to those 
regulations governing the payment of monetary benefits.

An initial rating higher than 30 percent for a left knee 
disorder is denied for the period from January 4, 1999, to 
November 1, 2005.

An initial rating higher than 40 percent for a left knee 
disorder is denied for the period from November 1, 2005.


REMAND

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought, i.e. service connection.  In 
that case, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

Although the RO provided notice as to the need for new and 
material evidence in various letters, that notice does not 
fully comply with the newly specified criteria as noted in 
Kent, supra (i.e. the type of evidence which would be new and 
material based on the reasons for the prior denial).  

Moreover, the veteran has not been provided notice that an 
evaluation and effective date will be assigned if service 
connection is granted, or the type of evidence to 
substantiate such.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Thus, on remand the RO should provide corrective notice. 

Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002).

Finally, in the veteran's notice of disagreement, 
received by the RO in May 2000, he expressed that an 
earlier effective date for the grant of service 
connection for his left knee disorder was warranted.  
The veteran maintained that the effective date should be 
in 1981, when he first filed his claim.  The Board 
remanded this issue in March 2004 for the RO to issue a 
statement of the case in regards to this issue.

Subsequently, the RO assigned an earlier effective date 
of April 23, 1992; which was the date the veteran 
reportedly filed his claim to reopen the issue of 
service connection for a left knee disorder.  The RO 
never issued a statement of the case with respect to 
this issue.  It does not appear that the veteran has 
withdrawn his May 2000 notice of disagreement, in which 
he indicated that an effective date back to 1981 was 
warranted.

Given that the veteran originally claimed in his May 
2000 notice of disagreement that the effective date for 
service connection for a left knee disorder should be 
1981, the Board finds that this issue must be remanded 
so that the RO can issue a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance the Court's holdings in Kent, 
20 Vet. App. 1 and Dingess/Hartman, 19 
Vet. App. 473 with respect to the 
remaining issues on appeal.  

2.  The originating agency should issue a 
statement of the case to the veteran and 
his representative addressing the issue 
of entitlement to an effective date 
earlier than April 23, 1992, for a grant 
of service connection for his left knee 
disorder, per Manlincon v. West, 12 Vet. 
App. 238 (1999) and Stegall v. West, 11 
Vet. App. 268 (1998).  The statement of 
the case should include a summary of the 
evidence considered as well as all 
relevant law and regulations.  Further, 
the veteran should be advised of the need 
to file a substantive appeal to perfect 
an appeal with respect to this issue.  
Both he and his representative should be 
given the appropriate period of time in 
which to respond.

3.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a low back 
disorder, residuals of a left great toe 
fracture, and a deviated nasal septum.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


